CaSe: 1217-CI’-00513-CAB DOC #Z 233 Filed: 04/01/19 l Of 2. Page|D #Z 1521

Modiiication

l’S RS-OHN
( lt'20|'1`)

RELEASE STATUS REPORT TO THE COURT
MoI)lFlCATION REQUEST

DEFENDANT: Irwing Vargas Rosario

 

 

TO APPEAR ON: 05/2]/'20!9 DOCKET NUMBER: 0647 l:l7CR00513-003

RELEASE DATE: 12/21/2017
JUDGE: Honorable Christopher A. Boyko

 

SPECIAL CONDITIONS OF RELEASE:

|:| sEEK/MA|NTAIN EMPLOYMENT g suRRENDnR PAssPonr/Noron'mln uaw t>AssPoR'r
suBsTANCE ABusE rEsrlNcrrREATMEN'r |:| MENTM. :-tEALrn ':'REATMENT

|:| No ALconoL use [:| irlALFwAY nouss

[:| No ExcEsstvE ALCoHoL use E coGNrnvE nizi-tAvlonnL 'rnliR/\PY

|:| EDucA'noN/'ramnlno REQUIREMENT |:| coMPun:n REsTntc‘noNs

[:] CoMpun~:R rnontnmon g REstDEN'nAL REQulREMENT

[:] CoMPu'rER slanch [:] No con'l'Acr wlTn lvnNoRs

[:\ No CoNTACT wn‘n co_DEFENDANTs § No contact win-t vtcnmsn)o'n;NTmL wrrn Esst~:s
[:| CLEAR ouTsTANntNG wAnRANTs |:] '1'H1RD t»AR'rY CusToDY To;

|:] LocAnoN MoNIToRINo; m GPs \:| RF [j GAMBLtNG REsrRlc'noN

[:] noME 1NCARCERAT10N
|:| noME DETEN'rtoN
|:] CunFEw
E s'rAND ALONE MoNlTORtNG
[X] orr-lenz
Pretrial Services Supervision
Substance abuse testing/treatment as required by Pretrial
Travel Restrictions
Weapons Restrictions
Obtain no new passport
No contact with victim!witnesses
Report all Law Enforcement contact immediately
No use of controlled substances until prescribed

DEFENDANT HAS COMPLIED WlTH ALL CON[)ITI()NS OF RELEASE: § YES [:\ NO

NATURE OF NON-COMPLIANCE AND/OR REASON FOR MODIFICA'I`ION ACTION
BY OFFICER:

The defendant has been compliant with his Pretria| Services supervision to date. lt was recently modified to
terminate location monitoring and the defendant remains in compliance

This report is to inform the court that Pretria| Services met with the defendant on March 29, 2019 and he advised
he would like to be referred for mental health services due to a history of depression-like symptoms which have
gone unaddressed for years and are recently exacerbated by his pending sentencing in this instant offense

CaSe: 1217-CI’-00513-CAB DOC #Z 233 Filed: 04/01/19 2 Of 2. Page|D #Z 1522

The defendant is scheduled for sentencing before Your Honor on May 21, 2019 at lO:OOam.

RE COMMENDATION:

m To issue a Warrant l`or the de|`endant's arrest.
|:] 'I`o issue a Summons.
E To continue defendants bond as previously set.

§ 'I`o modify the defendants bond to include the following

Pretria| Services respectfully requests that the defendants bond conditions be modified to include the referral for

mental health services condition to address his current needs.

l declare under penalty of perjury that the foregoing is true and eorreet.

 

 

i's/ Cassandra Sto[arik 03/29/2019
U. S. PRETRlAL SERVICES AND PROBATION OFFlCER DATE
Approved by:

band A_ Fiiippi fn 45 s f 03/29/2019
SUPERVISING U. S. PRETRIAL SERV!CES AND PROBATION OFFICER DATE

'I`I-IE COURT ORDERS:

l:| 'l`lte issuance ofa Wnrrant.
f:| 'I`he issuance of a Summons.
i:| "l`o continue defendant's bond as previousiy Sct.

g To modify the defendant's bond to include the l`ollowing:

E 'l"he request is denied.

'I`hc referral ofthis case to the Magistrate .|udge as designated by the Clerk's Oft`ice to conduct the appropriate proceedings,
except for sentencing, ifsenteneing is necessary. lt`a revocation hearing is required the assigned Magistrate Judge is to conduct

E the hearing.

Magistratc judge Assigned
l:| Alternativc .Iudicial Order (l’lense Specil`y)

C/tMWM@<Q~,Za

Signature ofJudicial Ofticeii

3/27_})1

